Title: To Benjamin Franklin from James Lenox Napier et al., 22 March 1779
From: Napier, James Lenox
To: Franklin, Benjamin


SirBayonne March 22d. 1779
Encouraged by your Universal Character for Charitable Excelence and humanity, Your love for the good & preservation of mankind in general, but the States of America in particular Permit me in the Names of the Subscribers hereto, to Subplicate Your Excellency, influance and Interest to Enter into the American Service, under whose Sanction & protection they Assure themselves Success, many of them being Natives, and the rest haveing families & Property there, wishing only for an Opportunity to Vendicate their much wronged, Injoured, & Oppress’d. Country.
The Chance of fortune throwing Many of them into the English power, in London, to Avoid the disagreeableness of being impressd Enterd on Board a privateer of London, was taken on the third of Jany Last by the Audatious of Bayonne—
Behold them Noble Sir imploreing for mercy at your feet as to the great daiety of heaven, Incline your ear to their Supplications, the french Court will Never deny the Request of a Nobleman repleat with knowledge, wisdom & understanding—Confirm, Your Greatness & Goodness by their Enlargment & their Posterety, & Country will have reason to Testifie with the Deepest Impression of gratitude your Emeniant & Excelent Goodness Conferd on them & Sir Your Most humble & Most Obedt. Servt.
James Lenox Napier
 
Addressed: To / The Hon: Benj Francklin Esqr / Secretary for America at / Paris
